Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
--- Amendment filed 4/02/2021 has been entered.
--- Claims 1-18 are pending.
--- Terminal Disclaimed filed 4/02/2021 has been approved.
--- Claims 1-18 are allowed herein.


REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subjectmatter: 
In view of Applicant's amendments and remarks filed 4/2/2021, independent claims 1 and 2 have been further reviewed with updated search. Consequently, reasons for allowance of independent claims 1 and 2 are set forth in according to the applicant's remarks stated on pages 6-7.
Claims 3-18 are all dependent from claim 2, also allowable at least for the same reasons as their respective base claims and further due to the additional features that they recite. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632